OPINION OF THE COURT
JAMES C. HAUSER, County Judge.
This cause came before this court on Plaintiffs Motion for an $88.00 hospital bill and costs for filing suit of $51.50. Prior to the pre-trial conference the estate paid the $88.00 claim and the sole issue in dispute is whether the Defendant is required to pay $51.50 in costs.
On November 4, 1984 the estate published its first notice of Administration. The hospital filed a claim against the estate and on or about February 2, 1985 the estate filed an objection. On March 4, 1985 the hospital filed suit in county court for the amount objected to.
Florida Statute 733.705 states in part:
1) “If any person brings an action against a personal representative *91within the 4 months on any claim to which the personal representative has filed no objection, the plaintiff shall not receive any costs. . . .” (emphasis added)
Florida Statute 733.705
The claimant shall be limited to 30 days from the date of service of the objection within which to bring an independent action upon the claim” (emphasis added)
The estate claims that the plaintiff should not be entitled to costs because it brought a cause of action within 4 months from the first notice of publication.
The court cannot agree with Plaintiff’s contention for two reasons:
1) Florida Statute 733.705(1) denies a Plaintiff costs only if no objection is filed by the estate; in this case an objection was filed.
2) A court has a duty to harmonize statutes whenever possible. Mann v. Goodyear Tire & Rubber, 300 So.2d 666 (Fla. 1974). Florida Statutes 733.705(1) and (3) are consistent only if a credit is permitted to file suit within the 4 month period from the date of first publication if the estate has filed an objection.
It is therefore ORDERED and ADJUDGED that the Plaintiff collect from the estate costs in the amount of $51.50 for which let execution issue.